Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of the 3rd day of
February, 2015 by and between MULTI-COLOR CORPORATION, an Ohio corporation (the
“Corporation”), and the individual whose name appears on the signature page
hereof (such individual being referred to herein as the “Indemnified
Representative” and collectively with other individuals who may execute
substantially similar agreements as the “Indemnified Representatives”), with
reference to the following background:

A. The Indemnified Representative currently is serving in one or more capacities
as a director or officer of the Corporation or, at the request or direction of
the Corporation, as a director, officer, manager, employee, agent, fiduciary or
trustee of another corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other entity or enterprise and, as
such, is performing a valuable service to, or on behalf of, the Corporation.

B. Directors and officers of corporations are being increasingly subject to
expensive and time-consuming litigation and other Proceedings (as hereafter
defined), including matters that traditionally would be brought only against
such corporations or their subsidiaries or affiliated entities. The Indemnified
Representative has been offered the protection afforded by this Agreement from
such Proceedings.

C. To induce the Indemnified Representative to continue to serve the Corporation
and in consideration for such continued service, and to assist in the
recruitment of qualified management in the future, the Corporation agrees to
indemnify, and to advance expenses to, the Indemnified Representative upon the
terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, the Corporation and
the Indemnified Representative agree as follows:

1. Agreement to Serve. The Indemnified Representative agrees to serve or
continue to serve in each Indemnified Capacity (as hereinafter defined) held now
or in the future. This Agreement shall not be deemed either an employment
contract or a contract for continued services between the Corporation or any of
its affiliates and the Indemnified Representative. If an employee, the
Indemnified Representative specifically acknowledges that his employment with
the Corporation or any of its affiliates is at will, and that his employment
and/or services may be terminated at any time for any or no reason, with or
without cause, and with or without severance compensation, except as may be
otherwise provided in: (a) a written employment contract between the Indemnified
Representative and the Corporation or any of its affiliates which is signed on
behalf of the Corporation or the affiliate by an authorized officer; or (b) an
applicable formal severance plan or arrangement duly adopted by the Corporation
or the affiliate.

2. Mandatory Indemnification.

(a) Except as provided in Section 3, the Corporation shall indemnify the
Indemnified Representative against any Liability (as hereafter defined) incurred
by the Indemnified Representative in connection with any Proceeding (as
hereafter defined) in which the Indemnified Representative may be involved as a
party or otherwise, by reason of the fact that the Indemnified Representative is
or was serving in an Indemnified

 

- 1 -



--------------------------------------------------------------------------------

Capacity, including, without limitation, any Liability resulting from actual or
alleged breach or neglect of duty, error, misstatement or misleading statement,
gross negligence, negligence, omission, act or failure to act or act giving rise
to strict, imputed or products liability and any Liability arising from a claim
brought by a party who may be an “insured person” under the Corporation’s
directors’ and officers’ liability insurance, occurring on or after the date of
this Agreement. If the Indemnified Representative is entitled to indemnification
in respect of a portion, but not all, of any Liability, the Corporation shall
indemnify the Indemnified Representative to the maximum extent for such portion
of any Liability.

(b) Notwithstanding the provisions of subsection (a), the Corporation shall not
indemnify the Indemnified Representative under this Agreement for any Liability
incurred in a Proceeding initiated (which shall not be deemed to include
counter-claims or affirmative defenses) or participated in as an intervenor or
amicus curiae by the Indemnified Representative unless such initiation of or
participation in the Proceeding is authorized, either before or after
commencement of the Proceeding, by the affirmative vote of a majority of the
Board of Directors of the Corporation in office. This subsection (b) does not
apply to the Corporation’s obligation to reimburse the Indemnified
Representative for expenses incurred by or on behalf of the Indemnified
Representative in successfully prosecuting or defending the rights granted to
the Indemnified Representative by or pursuant to this Agreement.

(c) As used in this Agreement:

(i) “Indemnified Capacity” means any and all past, present or future service by
an Indemnified Representative: (A) in one or more capacities as a director,
officer or employee of the Corporation, or, at the request or direction of the
Corporation while serving as such a director, officer or employee, as a
director, officer, manager, employee, agent, fiduciary or trustee of another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other entity or enterprise; or (B) in the capacity of
an agent of the Corporation if such capacity is designated as an “indemnified
capacity” for purposes of this Agreement by the Board of Directors of the
Corporation;

(ii) “Liability” means any damage, judgment, amount paid in settlement, fine,
penalty, punitive damages, cost or expense of any nature (including, without
limitation, attorneys’ fees and disbursements, expert fees and other
professional fees and disbursements) in any way associated with the above,
excise tax assessed with respect to an employee benefit plan, excise taxes or
penalties arising under the Employee Retirement Income Security Act of 1974
(“ERISA”), rules or orders of the Securities and Exchange Commission or other
federal or state acts, rules or regulations. “Liability” shall also include any
federal, state, local or foreign taxes imposed as a result of the receipt or
deemed receipt by the Indemnified Representative of any payments from the
Corporation under this Agreement; and

(iii) “Proceeding” means any threatened, pending or completed action, suit,
appeal, or other proceeding of any nature, whether civil, criminal,

 

- 2 -



--------------------------------------------------------------------------------

administrative or investigative, whether formal or informal, and whether brought
by or in the right of the Corporation, a class of its security holders, third
parties or otherwise.

3. Exclusions.

(a) The Corporation shall not be liable under Section 2 of this Agreement to
make any indemnification payment in connection with any Liability incurred by
the Indemnified Representative and arising from acts or failures to act with
respect to which it is determined by the court in which the Proceeding was
brought by clear and convincing evidence that the Indemnified Representative
failed to act in good faith and in a manner he reasonably believed to be in or
not opposed to the best interests of the Corporation or, with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.

(b) Any fact, act or omission pertaining to any other director, officer,
employee or agent of the Corporation shall not be imputed to the Indemnified
Representative hereunder for the purposes of determining the applicability of
any exclusion set forth herein.

(c) The termination of a proceeding by judgment, order, settlement, conviction
or upon a plea of nolo contendere or its equivalent shall not, of itself, create
a presumption that the Indemnified Representative is not entitled to
indemnification under Section 2 of this Agreement.

(d) The Corporation shall not be liable to make any payment under Section 2 of
this Agreement if the making of such payment is expressly prohibited by
applicable law or has been finally determined in a final adjudication pursuant
to Section 5(d) or otherwise to be unlawful.

4. Mandatory Advancement of Expenses.

(a) The Corporation shall pay any Liability incurred in good faith by the
Indemnified Representative in advance of the final disposition of a Proceeding
upon receipt of an undertaking by or on behalf of the Indemnified
Representative: (x) if the Indemnified Representative is a director of the
Corporation (whether or not the Indemnified Representative is also an officer or
other agent of the Corporation), to repay all amounts so advanced if (but only
if) it is proved by clear and convincing evidence in a court of competent
jurisdiction that his omission or failure to act involved an act or omission
undertaken with deliberate intent to cause injury to the Corporation or
undertaken with reckless disregard for the best interests of the Corporation;
and (y) if the Indemnified Representative is an officer or other agent of the
Corporation other than a director, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that such Indemnified Representative is not entitled to
be indemnified under Section 2 of this Agreement or otherwise. The financial
ability of the Indemnified Representative to repay an advance shall not be a
prerequisite to the making of such advance. The advances to be made hereunder
shall be paid by the Corporation to or for the benefit of the Indemnified

 

- 3 -



--------------------------------------------------------------------------------

Representative within twenty (20) days following delivery of a written request
therefor, accompanied by true and complete copies of invoices therefor, by the
Indemnified Representative to the Corporation. If the Indemnified Representative
is a director of the Corporation, this Section 4 shall supplement, and not be
deemed to limit or eliminate the Corporation’s mandatory advancement obligations
under Ohio Revised Code §1701.13(E).

(b) The Indemnified Representative hereby undertakes to repay in full, without
interest, all expenses advanced by the Corporation to the Indemnified
Representative pursuant to Section 4(a), but only if, and to the extent that, it
shall ultimately be determined, as a result of a Proceeding under Section 4(a),
that the Indemnified Representative is not entitled to be indemnified by the
Corporation hereunder. Expenses to be repaid hereunder shall be paid to the
Corporation by the Indemnified Representative liable therefor within twenty
(20) days following delivery of a written request to such Indemnified
Representative by the Corporation.

5. Indemnification Procedure.

(a) The Indemnified Representative shall use commercially reasonable efforts
promptly to notify the Secretary of the Corporation of the commencement of any
Proceeding or the occurrence of any event which might give rise to a Liability
under this Agreement, but the failure so to notify the Corporation shall not
relieve the Corporation of any liability which it may have to the Indemnified
Representative under this Agreement or otherwise.

(b) The Corporation shall be entitled, upon notice to the Indemnified
Representative, to assume the defense of any such Proceeding with counsel
reasonably satisfactory to the Indemnified Representative involved in such
Proceeding, or a majority of the Indemnified Representatives involved in such
Proceeding if there be more than one. If the Corporation notifies the
Indemnified Representative of its election to defend the Proceeding, the
Corporation shall have no liability for the expenses (including attorneys’ fees)
of the Indemnified Representative incurred in connection with the defense of
such Proceeding subsequent to such notice, unless any of the following pertain:
(i) such expenses (including attorneys’ fees) have been authorized by the
Corporation; (ii) the Corporation shall not, in fact, have employed counsel
reasonably satisfactory to such Indemnified Representative or such majority of
Indemnified Representatives to assume the defense of such Proceeding; or
(iii) it shall have been determined pursuant to Section 5(d) that the
Indemnified Representative was entitled to indemnification for such expenses
under this Agreement or otherwise. Notwithstanding the foregoing, the
Indemnified Representative may elect to retain counsel at the Indemnified
Representative’s own cost and expense to participate in the defense of such
Proceeding.

(c) Except with respect to criminal matters and injunctive or other non-monetary
relief, the Corporation shall not be required to obtain the consent of the
Indemnified Representative to the settlement of any Proceeding which the
Corporation has undertaken to defend if the Corporation assumes full and sole
responsibility for such settlement and the settlement grants the Indemnified
Representative a full and unqualified

 

- 4 -



--------------------------------------------------------------------------------

release, in form and substance reasonably acceptable to the Indemnified
Representative, in respect of all Liabilities at issue in the Proceeding. The
Corporation shall not be liable for any amount paid by an Indemnified
Representative in settlement of any Proceeding that is not defended by the
Corporation, unless the Corporation has consented in writing to such settlement
(which consent shall not be unreasonably withheld, delayed or conditioned).

(d) Any dispute related to the right to indemnification or advancement of
expenses hereunder, except with respect to indemnification for Liabilities
arising under the Securities Act of 1933, as amended, which the Corporation has
undertaken to submit to a court for adjudication, shall be enforceable only by
arbitration in the city of Cincinnati, Ohio (or such other metropolitan area to
which the Corporation’s executive offices may be relocated), in accordance with
the commercial arbitration rules then in effect of the American Arbitration
Association, before a panel of three (3) arbitrators, one of whom shall be
selected by the Corporation, the second of whom shall be selected by the
Indemnified Representative and the third of whom shall be selected by the other
two (2) arbitrators. In the absence of the American Arbitration Association or
if for any reason arbitration under the commercial arbitration rules of the
American Arbitration Association cannot be initiated or if the arbitrators
selected by the Corporation and the Indemnified Representative cannot agree on
the selection of the third arbitrator within thirty (30) days after such time as
the Corporation and the Indemnified Representative have each been notified of
the selection of the other’s arbitrator, the necessary arbitrator or arbitrators
shall be selected by the presiding judge of the court of general jurisdiction in
the metropolitan area where arbitration under this subsection would otherwise
have been conducted. Each arbitrator selected as provided herein is required to
be or have been a director of a corporation whose shares of common stock were
listed during at least one year of such service on the New York Stock Exchange
or the NYSE MKT LLC (formerly the American Stock Exchange) or quoted on the
National Association of Securities Dealers Automated Quotations System. The
party or parties challenging the right of an Indemnified Representative to the
benefits of this Agreement shall have the burden of proof and persuasion. The
Corporation shall reimburse the Indemnified Representative for the expenses
(including attorneys’ fees and disbursements) incurred in successfully
prosecuting or defending such arbitration. Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction; provided, however, that if the conduct giving rise to the
Liability for which indemnification is being sought has been the subject of
another proceeding not directly involving the Indemnified Representative’s right
to indemnification under this Agreement or otherwise, the Corporation shall be
entitled to interpose, as a defense in any judicial enforcement proceeding on
the arbitrators’ award, any prior final judicial determination adverse to the
Indemnified Representative in such other proceeding. This arbitration provision
shall be specifically enforceable.

(e) Upon a payment to the Indemnified Representative under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of the Indemnified Representative to recover against any person for such
Liability, and the Indemnified Representative shall execute all documents and
instruments reasonably

 

- 5 -



--------------------------------------------------------------------------------

required and shall take such other actions as may be reasonably necessary to
secure such rights, including the execution of such documents as may be
reasonably necessary for the Corporation to bring suit to enforce such rights.

6. Discharge of Duty. The Indemnified Representative shall be deemed to have
discharged such person’s duty to the Corporation if the Indemnified
Representative has relied in good faith on information, opinions, reports or
statements, including financial statements and other financial data, prepared
by:

(a) one or more officers or employees of the Corporation whom the Indemnified
Representative reasonably believes to be reliable and competent with respect to
the matter presented;

(b) legal counsel, public accountants, financial advisors or other persons as to
matters that the Indemnified Representative reasonably believes are within the
person’s professional or expert competence; or

(c) a committee of the Board of Directors of the Corporation upon which he does
not serve as to matters within its area of designated authority, which committee
he reasonably believes to merit confidence.

7. No Restriction of Other Indemnification Rights. The Corporation shall not
adopt any amendment, however effected, directly or indirectly by merger,
consolidation or otherwise, to its Articles of Incorporation or Regulations, the
effect of which would be to deny, diminish or encumber the Indemnified
Representative’s rights to indemnity or advancement of expenses pursuant to the
Articles of Incorporation, the Regulations, the Ohio General Corporation Law or
any other applicable law as applied to any act or failure to act occurring in
whole or in part prior to the date (the “Effective Date”) upon which the
amendment shall apply only to acts or failure to act occurring entirely after
the Effective Date thereof, unless the Indemnified Representative shall have
voted in favor of the amendment as a director or holder of record of the
Corporation’s common stock, as the case may be. In no event shall any such
amendment (whether or not the Indemnified Representative votes in favor thereof)
affect the Indemnified Representative’s rights or remedies with respect to the
Corporation’s mandatory indemnification and advancement of expense obligations
under this Agreement.

8. Merger or Consolidation. In the event that the Corporation shall be a
constituent corporation in a merger, consolidation or other reorganization, the
Corporation, if it shall not be the surviving, resulting or acquiring
corporation therein, shall require, as a condition thereto, that the surviving,
resulting, or acquiring corporation agree to indemnify and advance expenses to
the Indemnified Representative to the full extent provided in this Agreement and
to adopt and assume the Corporation’s obligations under this Agreement. Whether
or not the Corporation is the surviving, resulting or acquiring corporation in
any such transaction, the Indemnified Representative shall also stand in the
same position under this Agreement as he would have with respect to the
Corporation if its separate existence had continued.

9. Non-Exclusivity. The indemnification and expense advancement rights granted
to the Indemnified Representative pursuant to this Agreement: (a) shall not be
deemed exclusive of any other right to which the Indemnified Representative may
be entitled under any statute,

 

- 6 -



--------------------------------------------------------------------------------

by-law, regulations, certificate or articles of incorporation, limited liability
company agreement or operating agreement, agreement, vote of shareholders or
directors or otherwise, both as to action in an Indemnified Capacity and in any
other capacity; and (b) shall continue as to a person who has ceased to be an
Indemnified Representative in respect of matters arising prior to such
cessation. Without limiting the generality of clause (a) above, the
indemnification and expense advancement rights granted to the Indemnified
Representative pursuant to this Agreement supplement, and do not supplant, any
indemnification or expense advancement rights the Indemnified Representative may
have under the Corporation’s regulations or under any directors and officers
liability insurance policy maintained by the Corporation.

10. Continuation of Obligations. All obligations of the Corporation under this
Agreement shall continue during the period that the Indemnified Representative
serves in an Indemnified Capacity and shall continue thereafter as long as the
Indemnified Representative may be subject to any possible claim or any
threatened, pending or completed Proceeding as a result, directly or indirectly,
of serving in an Indemnified Capacity.

11. Reliance on Provisions. The Indemnified Representative shall be deemed to be
acting in such person’s respective official capacity or capacities in reliance
upon the rights provided by this Agreement.

12. Severability and Reformation. Any provision of this Agreement which is
adjudicated to be invalid or unenforceable in any jurisdiction or under any
circumstance shall be ineffective to the extent of such invalidity or
unenforceability only and shall be deemed reformed so as to continue to apply to
the maximum extent and to provide the maximum indemnification permissible under
the applicable law of such jurisdiction. Any such adjudication shall not
invalidate or render unenforceable the remaining provisions hereof and shall not
invalidate or render unenforceable such provision in any other jurisdiction or
under any other circumstances.

13. Notices. Any notice, claim, request or demand required or permitted
hereunder shall be in writing and shall be deemed given if delivered personally
or sent by telegram or by registered or certified mail, postage prepaid: (a) if
to the Corporation, to 4053 Clough Woods Drive, Batavia, Ohio 45103, or to such
other address to which the executive offices of the Corporation may be moved,
Attention: Corporate Secretary; or (b) if to any Indemnified Representative, to
the address of such Indemnified Representative listed on the signature page
hereof; or to such other address as either party hereto shall have specified in
a notice duly given in accordance with this Section.

14. Amendments, Terminations and Binding Effect. No amendment, modification,
waiver, termination or cancellation of this Agreement shall be effective as to
the Indemnified Representative unless signed in writing by the Corporation and
the Indemnified Representative. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
heirs, executors, administrators and personal representatives of the Indemnified
Representative.

15. Governing Law. This Agreement shall be governed by, interpreted and enforced
in accordance with the internal substantive laws of the State of Ohio, without
reference to the principles governing the conflict of laws applicable in that or
any other jurisdiction.

 

- 7 -



--------------------------------------------------------------------------------

16. Gender and Number. Words used herein, regardless of the gender or number
specifically used, shall be deemed to include any other gender, masculine,
feminine or neuter, and any other number, singular or plural, as the context may
require.

17. Prior Agreement. This Agreement supersedes any prior indemnification
agreement(s) entered into between the Corporation and the Indemnified
Representative, which prior indemnification agreement(s) shall, without further
action, be terminated and superseded as of the date of this Agreement.

[Remainder of page intentionally left blank; signature page follows.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first set forth above.

 

MULTI-COLOR CORPORATION By:     INDEMNIFIED REPRESENTATIVE   (Signature)  
(Printed Name)

 

Address:          

 

- 9 -